    Case 1:14-md-02542-VSB-SLC Document 1156 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE: KEURIG GREEN MOUNTAIN                       Civil Action No. 14-md-02542-VSB-SLC
 SINGLE-SERVE COFFEE ANTITRUST                      MDL No. 2542
 LITIGATION




                       ORDER ON UNOPPOSED MOTION FOR
                              WITHDRAWAL OF COUNSEL

       This matter is before the Court on Direct Purchaser Plaintiffs’ (“DPPs”) Unopposed

Motion to Withdraw Hollis Salzman of the law firm Robins Kaplan LLP as counsel of record for

DPPs in this action. Having considered the Motion, the Court GRANTS the Motion.

       IT IS HEREBY ORDERED that Ms. Salzman is withdrawn as counsel of record, that her

appearance is deemed withdrawn on the date of this order, and that her e-mail address be

removed from the Court’s ECF service list in the above-captioned matter. All future pleadings,

notices, and other documents are to be served on the remaining counsel for DPPs.



Dated: October 23, 2020                                    ___________________________
                                                           Honorable Sarah L. Cave
                                                           United States Magistrate Judge
